Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 05/03/21 regarding application 16/441,691, in which claims 1, 8, and 15 were amended. In order to expedite allowance, the examiner has further amended claims 1, 8, and 15. Claims 1-20 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael T. Abramson, Reg. No. 60,320 on 05/10/21.

The application has been amended as follows:
In the claims:

1.  (Currently Amended)  A computer-implemented method comprising:
identifying, by a computing device, at least one language model component of a plurality of language model components in at least one application associated with automatic speech recognition (ASR) and natural language understanding (NLU) usage;
receiving, from a user via a user interface, a contribution bias for the at least one language model component, the contribution bias comprising a weight entered by the user and assigned to the at least one language model component; and


2.  (Original)  The computer-implemented method of claim 1 wherein the at least one application includes a pre-trained language model with the at least one language model component of the plurality of language model components.

3.  (Original)  The computer-implemented method of claim 1 wherein the plurality of language model components includes a general language model component.

4.  (Original)  The computer-implemented method of claim 1 wherein the plurality of language model components includes a domain specific language model component.

5.  (Original)  The computer-implemented method of claim 1 wherein the at least one language model component of the plurality of language model components includes a common domain language model component.

6.  (Original)  The computer-implemented method of claim 1 further comprising configuring the at least one application with the plurality of language model components at run-time through an explicit directive.

7.  (Original)  The computer-implemented method of claim 1 further comprising configuring the at least one application with the plurality of language model components at run-time through an identifying tuple.

8.  (Currently Amended)  A computer program product residing on a non-transitory computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising:

receiving, from a user via a user interface, a contribution bias for the at least one language model component, the contribution bias comprising a weight entered by the user and assigned to the at least one language model component; and
aligning the ASR and NLU between the plurality of language model components based upon, at least in part, the contribution bias, wherein aligning the ASR and the NLU includes aligning together vocabulary, coverage of possible sentence structure, and coverage of concepts and variants of the coverage concepts.

9.  (Original)  The computer program product of claim 8 wherein the at least one application includes a pre-trained language model with the at least one language model component of the plurality of language model components.

10.  (Original)  The computer program product of claim 8 wherein the plurality of language model components includes a general language model component.

11.  (Original)  The computer program product of claim 8 wherein the plurality of language model components includes a domain specific language model component.

12.  (Original)  The computer program product of claim 8 wherein the at least one language model component of the plurality of language model components includes a common domain language model component.

13.  (Original)  The computer program product of claim 8 wherein the operations further comprise configuring the at least one application with the plurality of language model components at run-time through an explicit directive.

14.  (Original)  The computer program product of claim 8 wherein the operations further comprise configuring the at least one application with the plurality of language model components at run-time through an identifying tuple.

15.  (Currently Amended)  A computing system including one or more processors and one or more memories configured to perform operations comprising:
identifying at least one language model component of a plurality of language model components in at least one application associated with automatic speech recognition (ASR) and natural language understanding (NLU) usage;
receiving, from a user via a user interface, a contribution bias for the at least one language model component, the contribution bias comprising a weight entered by the user and assigned to the at least one language model component; and
aligning the ASR and NLU between the plurality of language model components based upon, at least in part, the contribution bias, wherein aligning the ASR and the NLU includes aligning together vocabulary, coverage of possible sentence structure, and coverage of concepts and variants of the coverage concepts.

16.  (Original)  The computing system of claim 15 wherein the at least one application includes a pre-trained language model with the at least one language model component of the plurality of language model components.

17.  (Original)  The computing system of claim 15 wherein the plurality of language model components includes a general language model component.

18.  (Original)  The computing system of claim 15 wherein the plurality of language model components includes a domain specific language model component.

19.  (Original)  The computing system of claim 15 wherein the at least one language model component of the plurality of language model components includes a common domain language model component.

20.  (Original)  The computing system of claim 15 wherein the operations further comprise configuring the at least one application with the plurality of language model components at run-time through one of an explicit directive and an identifying tuple.



Response to Arguments
Page 2 of the Non-Final Rejection 02/05/21 inadvertently acknowledged receipt of foreign priority papers. No foreign priority was claimed, no papers were received, and this paragraph of the previous office action was in error and should be disregarded.
The amended specification overcomes the objection for a minor informality, and so it is withdrawn.
Amended independent claim 8 overcomes the 35 U.S.C. 101 rejections of claims 8-14, and so they are withdrawn. 
Amended independent claims 1, 8, and 15 overcome the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1-20 based on Aleksic and Garvin, Jr., and so they are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 8, and 15 is Aleksic et al. (2016/0104482). Aleksic discloses a computer-implemented method comprising: identifying, by a computing device, at least one language model component of a plurality of language model components in at least one application associated with automatic speech recognition (ASR) and natural language understanding (NLU) usage (general language models 120, Fig 1, [0018]); receiving a contribution bias for the at least one language model component (contextual language models, [0022]-0023]); and aligning the ASR and NLU between the plurality of language model components based upon, at least in part, the contribution bias (based on bias decision module 124, [0023]).

Lee et al. (2018/0374476) discloses applying weights to language models based on user input. For example, if the user of a virtual keyboard of a user terminal enters text in Korean, the processor assigns a higher weight to the language model associated with Korean ([0129]). However, Lee does not disclose a weight entered by the user. While applying weights to language models was common as demonstrated by Aleksic and Lee, this was done by adapting the system to user input, rather than allowing the user to explicitly enter the weights. 

A combination or modification of Aleksic, Lee, and the other prior art of record would not have resulted in the limitations of claims 1, 8, and 15, and therefore claims 1, 8, and 15 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-7, 9-14, and 16-20 are allowable because they further limit allowable parent claims 1, 8, and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                   05/11/21